Nationwide Variable Insurance Trust NVIT Real Estate Fund Supplement dated March 15, 2013 to the Summary Prospectus dated April 30, 2012 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. 1.At a meeting of the Board of Trustees (the “Board”) of Nationwide Variable Insurance Trust (the “Trust”) held on March 14, 2013, the Board approved the termination of Morgan Stanley Investment Management Inc. (“MSIM”) as a subadviser to the NVIT Real Estate Fund (the “Fund”), and approved the appointment of Brookfield Investment Management Inc. (“Brookfield”) to subadvise the Fund.This change is anticipated to take effect on or about April 1, 2013 (the “Effective Date”). 2.As of the Effective Date, the Summary Prospectus for the Fund is amended as follows: a.The information under the heading “Principal Investment Strategies” on page 2 of the Summary Prospectus is deleted in its entirety and replaced with the following: Under normal circumstances, the Fund invests at least 80% of its net assets in equity securities of real estate companies that are located in the United States.Equity securities in which the Fund invests are primarily common stocks of companies of any size, including small- and mid-cap companies, and includes the securities of real estate investment trusts (“REITs”).The Fund does not invest in real estate directly.The Fund is nondiversified, which means that the Fund may hold larger positions in fewer securities than other funds. The Fund’s subadviser utilizes a fundamental, bottom-up, value-based selection methodology, taking into account short-term considerations, such as temporary market mispricing, and long-term considerations, such as values of assets and cash flows.The subadviser seeks a balanced approach to investing, attempting to mitigate risk through diversification, credit analysis, economic analysis and review of sector and industry trends.The subadviser uses proprietary research to select individual securities that it believes can add value from income and/or the potential for capital appreciation.The proprietary research may include an assessment of a company’s general financial condition, its competitive positioning and management strength, as well as industry characteristics and other factors.The subadviser may sell a security that becomes overvalued or no longer offers an attractive risk/reward profile.A security may also be sold due to changes in portfolio strategy or cash flow needs. b.The information found under the heading “Principal Risks” on page 2 of the Summary Prospectus is deleted in its entirety and replaced with the following: Stock market risk– the Fund could lose value if the individual stocks in which it invests or overall stock markets in which such stocks trade go down. Sector risk– emphasizing investments in real estate businesses can make the Fund more susceptible to financial, market or economic events affecting the particular issuers and real estate businesses in which it invests than funds that do not emphasize particular sectors. Real estate market risk – your investment in the Fund will be closely linked to the performance of the real estate markets. Property values may continue to fall due to increasing vacancies or declining rents resulting from unanticipated economic, legal, cultural or technological developments. Real estate company prices also may drop because of the failure of borrowers to pay their loans and poor management, including any potential defects in mortgage documentation or in the foreclosure process. In particular, dramatic slowdowns in the housing industry, due in part to falling home prices and increasing foreclosures and unemployment, have created strains on financial institutions. For example, developments relating to sub-prime mortgages have been adversely affecting the willingness of some lenders to extend credit, in general, which may make it more difficult for companies to obtain financing on attractive terms, or at all, so that they may commence or complete real estate development projects, refinance completed projects or purchase real estate. These developments may also adversely affect the prices at which companies can sell real estate, because purchasers may not be able to obtain financing on attractive terms at all. These developments affecting the real estate industry could adversely affect the real estate companies in which the Fund invests. REIT risk– REITs are dependent upon management skills and may not be diversified. REITs are also subject to heavy cash flow dependency, defaults by borrowers and self-liquidation. In addition, REITs could possibly fail to qualify for pass-through of income under the Internal Revenue Code of 1986, as amended, affecting their value. Other factors may also adversely affect a borrower’s or a lessee’s ability to meet its obligations to the REIT. In the event of a default by a borrower or lessee, the REIT may experience delays in enforcing its rights as a mortgagee or lessor and may incur substantial costs associated with protecting its investments. REITs may have lower trading volumes and may be subject to more abrupt or erratic price movements than the overall securities markets. Small- and mid-cap risk– small and mid-cap companies are usually less stable in price and less liquid than are larger, more established companies. Therefore, they generally involve more risk. Nondiversified fund risk– because the Fund may hold larger positions in fewer securities than other funds, a single security’s increase or decrease in value may have a greater impact on the Fund’s value and total return. c.The information under the heading “Subadviser” on page 3 of the Summary Prospectus is deleted in its entirety and replaced with the following: Brookfield Investment Management Inc.(“Brookfield”) d.The information under the heading “Portfolio Manager” on page 3 of the Summary Prospectus is deleted in its entirety and replaced with the following: Portfolio Managers Title Length of Service with Fund Jason Baine Managing Director Since 2013 Bernhard Krieg, CFA Managing Director Since 2013 3.Shareholders of the Fund will receive an Information Statement in the near future, as required under the Trust’s Manager of Managers Exemptive Order, with more detailed information about Brookfield. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
